Citation Nr: 1758467	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-31 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to service-connected rupture, partial muscle group XIII, moderate right posterior thigh.

2.  Entitlement to an increased evaluation in excess of 10 percent for service-connected hiatal hernia.

3.  Entitlement to an increased evaluation in excess of 20 percent for service-connected hemorrhoids.

4.  Entitlement to an increased evaluation in excess of 40 percent for service-connected rupture, partial muscle group XIII, moderate right posterior thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In February 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the record on appeal.

The Board notes that the United States Court of Appeals for Veterans Claims has held that the Board must broadly construe claims.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has alleged additional psychiatric symptoms to those of his originally claimed PTSD as well as a different theory of entitlement based upon secondary service connection to his service-connected rupture, partial muscle group XIII, moderate right posterior thigh.  Accordingly, the issue on the title page reflects the expanded issue for an acquired psychiatric disability on appeal as a result of the Clemons decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disability as well as entitlement to an increased evaluation for hiatal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's hemorrhoids cause persistent bleeding.

2.  During the period on appeal, the Veteran's rupture, partial muscle group XIII, moderate right posterior thigh causes constant pain and cramping that affect the Veteran's right extremity from his thigh to his toes, causing the Veteran to fall 3 to 4 times per week, as well as some impairment of muscle tonus and soft flabby muscles in the wound area resulting in a consistent lowered threshold of fatigue and fatigue pain resulting in severe impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a scheduler evaluation in excess of 20 percent for hemorrhoids have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2017).

2.  The criteria for a scheduler evaluation in excess of 40 percent for rupture, partial muscle group XIII, moderate right posterior thigh have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.73, Diagnostic Code 5313 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's hemorrhoids are rated under Diagnostic Code 7336.  Diagnostic Code 7336 provides a 20 percent evaluation for symptoms of internal or external hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114 (2017).  This is the highest rating under this code.  

The Veteran's rupture, partial muscle group XIII, moderate right posterior thigh is rated under Diagnostic Code 5313.  It is noted that muscle group XIII results in function of extension of hip and flexion of knee; outward and inward rotation of flexed knee; acting with rectus femoris and sartorius synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  Diagnostic Code 5313 provides a 40 percent evaluation for symptoms which are severe.  38 C.F.R. § 4.73 (2017).  This is the highest rating under this code.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2017).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

Hemorrhoids

The Veteran has testified that his hemorrhoids result in persistent bleeding as they have throughout the period of appeals.  He has also testified that he understands that he is already in receipt of the maximum evaluation for this condition. 

A review of the Veteran's outpatient treatment records reveals that he has continued to receive treatment for his hemorrhoids throughout the period of appeals.  The Veteran's condition has resulted in persistent bleeding.

The Veteran was provided with a VA examination in May 2012.  The examiner noted that the Veteran has hemorrhoids that are large or thrombotic, irreducible, with excessive tissue, and evidence of frequent recurrences.  Furthermore persistent bleeding was noted.  No other objective findings were presented.

At the outset, the Board notes that the Veteran's claim for an increase was initially filed on August 18, 2010.  Therefore, in consideration of the year lookback period, to scope of the Veteran's claim would run to August 18, 2009 and consideration of such is afforded in this case.

After having carefully reviewed the evidence of record, the Board finds that the Veteran's hemorrhoids more nearly approximates an evaluation of 20 percent for the entire period of appeal.  As treatment records prior to August 18, 2010 did not appear to reflect symptoms first shown on the May 2012 VA examination, as there is no mention of significant bleeding or fissures of the Veteran's hemorrhoids in such records, the Board finds that the earliest date upon which the Veteran's extremities warranted the 20 percent evaluation was the August 18, 2010 effective date originally assigned.  This is because there is no indication that the Veteran complained of these increased symptoms until he filed his August 18, 2010 claim.  Therefore, the earliest date upon which these symptoms appear to have manifested is best reflected by the submission of the claim for increase itself.

The evidence of record shows that the Veteran's hemorrhoids have resulted in persistent bleeding since August 18, 2010.

The Board notes that this is the highest scheduler evaluation available for this disability and the symptoms are contemplated in the rating schedule.  Therefore, no higher evaluation is warranted.

The Veteran has not raised the matter of an extrascheduler rating, and the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (holding that either the veteran must assert that a scheduler rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.




Thigh

The Veteran has testified that his thigh disability results in continuous pain and cramping of the right lower extremity from the thigh to his toes.  He has indicated that this condition results in severe functional loss and falls occurring 3 to 4 times per week.  He has also testified that he understands that he is already in receipt of the maximum evaluation for this condition.

A review of the Veteran's outpatient treatment records reveals that the Veteran has continued to receive treatment for his thigh disability throughout the period of appeals.  He has been shown to complain of severe pain, cramping, loss of sensation, and resultant falls.

The Veteran was provided with a VA examination in May 2012.  The examiner diagnosed a rupture, partial muscle group XIII, moderate right posterior thigh.  It was noted that the injury was not a penetrating wound (such as the result of a shell fragment or gunshot wound) and it was also not a non-penetrating muscle injury (such as a muscle strain, torn Achilles tendon torn quadriceps muscle).  No scars were noted, but there was some loss of deep fascia and palpation shows loss of deep fascia.  The Veteran's injury resulted in some impairment of muscle tonus and soft flabby muscles in the wound area.  The Veteran's condition results in a consistent lowered threshold of fatigue and fatigue pain.  There was no atrophy noted.  The Veteran's disability was not noted to have a functional impact on his ability to work.

At the outset, the Board notes that the Veteran's claim for an increase was initially filed on August 18, 2010.  Therefore, in consideration of the year lookback period, to scope of the Veteran's claim would run to August 18, 2009 and consideration of such is afforded in this case.

After having carefully reviewed the evidence of record, the Board finds that the Veteran's thigh disability more nearly approximates an evaluation of 40 percent for the entire period of appeal.  The treatment records prior to August 18, 2010 do not appear to reflect symptoms first shown on the May 2012 VA examination.  There is no mention of some impairment of muscle tonus and soft flabby muscles in the wound area resulting in a consistent lowered threshold of fatigue and fatigue pain.  Also unmentioned are any reports of constant pain and cramping that affect the Veteran's right extremity from his thigh to his toes, causing the Veteran to fall 3 to 4 times per week.  Thus, the Board finds that the earliest date upon which the Veteran's extremities warranted the 40 percent evaluation was the August 18, 2010 effective date originally assigned.  This is because there is no indication that the Veteran complained of these increased symptoms until he filed his August 18, 2010 claim.  Therefore, the earliest date upon which these symptoms appear to have manifested is best reflected by the submission of the claim for increase itself.

The Board notes that the Veteran's disability is most accurately evaluated as severe.  In this regard, a severe muscle disability contemplates: a through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service treatment record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; or, if present, evidence of inability to keep up with work requirements.  Objectively, a severe muscle disability consists of: ragged, depressed, and adherent scars indicating wide damage to Muscle Groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; or, tests of strength, endurance, or coordinated movements indicate  severe impairment of function when compared with the uninjured side.  38 C.F.R. § 4.56 (d)(4). 

If present, the following are also signs of a severe muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of Muscle Groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and, (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

In particular, 38 C.F.R. § 4.56 (c) states that for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue, pain, impairment of coordination and uncertainty of movement.

Here, the Veteran has shown the cardinal signs and symptoms of such a muscle disability, as shown in his May 2012 VA examination and his lay statements that include lowered threshold of fatigue and fatigue pain.  Therefore, coupled with the Veteran's frequent falls and continuous pain, the assessment of severe is the most appropriate evaluation for the Veteran's disability.

There is no indication that the Veteran's disability affects and other muscle group than muscle group XIII.

The Board notes that the Veteran's current rating is the highest scheduler evaluation available for this disability and, therefore, no higher evaluation is warranted.

The Veteran has not raised the matter of an extrascheduler rating, and the evidence does not present exceptional or unusual circumstances.  Doucette, 28 Vet. App. at 369-70  (holding that either the veteran must assert that a scheduler rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.


ORDER

Entitlement to an increased evaluation in excess of 20 percent for service-connected hemorrhoids is denied.

Entitlement to an increased evaluation in excess of 40 percent for service-connected rupture, partial muscle group XIII, moderate right posterior thigh is denied.


REMAND

Acquired Psychiatric Disability

It is noted that the Veteran has a current diagnosis: insomnia and rule-out major depressive disorder, recurrent, mild.  The Veteran associates this with an in-service motor vehicle accident as well as the possibility of a secondary relationship to his service-connected thigh muscle disability.  Given these factors, the minimum threshold for an examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met.

Hiatal Hernia

In regard to his hiatal hernia, the Veteran has testified that he now experiences increased burning pain, resulting in shooting pain in the left arm and pain while swallowing.  The Veteran also reported experiencing regurgitation up to 2 to 3 times per week and sometimes vomits up to once per week.  The Veteran indicated that this has resulted in significant weight loss, with his weight constantly fluctuating.  As this suggests a worsening since the Veteran was last examined for VA purposes in 2014, a more current examination will be sought.  

Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran's current relevant VA outpatient treatment records should be obtained and associated with the claims file.  The RO should also associate with the file any other relevant updated medical treatment records as the Veteran may identify as well.

2. After any additional evidence has been associated with the claims file, the Veteran should be scheduled for a VA examination with an appropriate person to ascertain the diagnoses and etiology of the claimed acquired psychiatric disability. The examiner should note in the examination report that the claims file has been reviewed.  All indicated tests and studies should be accomplished. 

Following a complete review of the claims folder and examination of the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disability had its onset in service, or is otherwise related to any in-service injury or disease, including in particular the Veteran's claimed in-service motor vehicle accident stressor.

Additionally, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disability was caused by or aggravated beyond its natural progression by a service-connected disability, to include the Veteran's rupture, partial muscle group XIII, moderate right posterior thigh. 

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.

3. Schedule the Veteran for an appropriate VA examination to evaluate the service-connected hiatal hernia. The entire claims file should be made available to and be reviewed by the examiner, to specifically include any newly associated treatment records.  The Veteran's contentions of a worsening condition should be considered, to specifically include complaints of vomiting, significant weight loss, or shooting pains into the Veteran's upper extremities.

The examiner should describe all findings in detail and provide a complete rationale for any opinions offered.

4. After completing the above actions, the claim should be re-adjudicated.  If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals













Department of Veterans Affairs


